            Case 5:20-cv-04084-EFM-TJJ Document 12 Filed 01/28/21 Page 1 of 6




              IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS
 CHRIS HAULMARK​,                                )
                Plaintiff,                       )
                V.                               )
 STATE OF KANSAS​,                               )
 LEGISLATIVE ADMINISTRATIVE                      )
 SERVICES​,                                      )
        and                                      ) Civil Action No. ​_5:20-cv-04084-EFM-TJJ_
 TOM DAY​, in his official capacity as           )
 Director of Legislative Administrative          )
 Services,                                       )
                Defendants.                      )
 ________________________________                )

                PLAINTIFF HAULMARK’S MOTION TO STRIKE AND/OR IN
                  OPPOSITION TO DEFENDANT’S MOTION TO QUASH

COMES NOW Plaintiff Chris Haulmark, appearing ​pro se​ and in pursuant to Rule 12(f)(2) of the

Federal Rules of Civil Procedure, hereby moves the Court to grant the Motion to Strike in favor of

Plaintiff Haulmark on Defendant Tom Day’s Motion to Quash. (See Defendants’ Motion to

Quash) (Docket No. 8) (hereinafter “Quash”) This Motion to Strike is based on the Complaint

(Docket No. 1), Motion for TRO (Docket No. 5), the Response to Motion (Docket No. 7), and the

following statements and authorities:

                                          I. INTRODUCTION

       1.      The Complaint in the above captioned matter was filed on December 16, 2020 to

seek damages, including compensatory damages, equitable relief, including declaratory and

injunctive relief, award of attorney fees if counsel is ever retained by Plaintiff Haulmark, and




                                              Page 1
            Case 5:20-cv-04084-EFM-TJJ Document 12 Filed 01/28/21 Page 2 of 6




expenses of court against the named Defendants, alleging ongoing and repeating violations of

Title II of the Americans with Disabilities Act, 42 U.S.C. § 12131-12134 ​et seq.​ (hereinafter

“ADA”).

                       II. MOTION TO STRIKE AND/OR IN OPPOSITION TO
                               DEFENDANT’S MOTION TO QUASH

       2.      Defendant Tom Day moves to quash the attempted service of process on him for

Plaintiff Haulmark’s failure to comply with Rule 4(j)(2) of the Federal Rules of Civil Procedure

and K.S.A. 60-304.

       3.      Three signed, sealed, and dated Summonses were issued by the Clerk against

Defendant Tom Day, Defendant Legislative Administrative Services, and Defendant State of

Kansas on December 16, 2020.

       4.      One of the envelopes-- enclosing copies of the Complaint, Exhibits, and one

Summons issued against Defendant Tom Day-- was addressed to the office of the Legislative

Administrative Office bearing the name of Defendant Tom Day. Another envelope-- enclosing

copies of the Complaint, Exhibits, and two Summonses, issued against Defendant State of

Kansas and Defendant Legislative Administrative Services-- was addressed to the office of the

Attorney General bearing the name of Derek Schmidt.

       5.      Both envelopes were mailed via the USPS mail service as the signature required

return receipt delivery. The mail addressed to Defendant Tom Day was delivered on December

19, 2020 (See Declaration of Tom Day at ¶ 2) while the mail addressed to Schmidt was delivered

on December 18, 2020. (See Proof of Service) (Docket No. 10 & No. 11)

       6.      Plaintiff Haulmark received both return receipts-- on December 24, 2020 for the

mail addressed to Defendant Tom Day and on December 26, 2020 for the other mail addressed to

Schmidt.




                                               Page 2
             Case 5:20-cv-04084-EFM-TJJ Document 12 Filed 01/28/21 Page 3 of 6




        7.      If properly served, the answers from Defendant State of Kansas and Defendant

Legislative Administrative Services were due on January 8, 2021 and an answer from Defendant

Tom Day was due on January 11, 2021.

        8.      Since January 8, 2021, Assistant Attorney General M.J. Willoughby from the office

of the Kansas Attorney General is shown in the docket representing all of the Defendants.

        9.      Through Willoughby, all of the Defendants obtained a Clerk’s Fourteen-Day

Extension on the same day Willoughby appeared. Because of this Clerk’s Extension, the due date

for answers from Defendant State of Kansas and Defendant Legislative Administrative Services

were extended to January 22, 2021. In addition to the Clerk’s extension, the due date for answer

from Defendant Tom Day was extended to January 25, 2021.

        10.     Through their counsel, Defendant State of Kansas and Defendant Legislative

Administrative Services made a motion for extension of time to file response/reply on January 22,

2021.

        11.     On the last day of plead or response deadline on January 25, 2021 and through his

counsel, Defendant Tom Day submitted a motion to quash. This motion, requested to be a motion

under K.S.A. § 60-212(b), includes a tactic to obtain an extension of time to respond to Plaintiff

Haulmark’s Complaint.

        12.     Defendant Tom Day asserts, “Plaintiff must serve Mr. Day by following the rules

for serving a state governmental agency set out in Federal Rule of Civil Procedure 4(j)(2)[,]” citing

Fuller v. Kan. Dep’t of Children & Families,​ No. 16-2415-DDC-JPO, 2018 WL 1412063, (D. Kan.

Mar. 21, 2018). (See Quash on Page 2)

        13.     Before the finding in ​Fuller​ is considered, we must look at ​Norouzian v. University

of Kansas Hospital Authority,​ CIVIL ACTION No. 09-02391-KHV-JPO (D. Kan. June 18, 2010).

This case discusses Kansas University Medical Center’s assertion that it has not been properly




                                                Page 3
          Case 5:20-cv-04084-EFM-TJJ Document 12 Filed 01/28/21 Page 4 of 6




served with process. The argument by this defendant has been determined to be without merit

due to K.S.A. § 60-203(c), “filing a formal entry of appearance has the same effect as service.” (See

Id​.)

        14.   Assistant Attorney General M.J. Willoughby made the appearance on behalf of

Defendant Tom Day and “cannot later contest the sufficiency of service of process.” (See ​Id​.)

(citing ​Jenkins v. City of Topeka​, 136 F.3d 1274, 1276 (10th Cir. 1998)) “Once counsel formally

takes such action on defendant’s behalf prior to any responsive pleading, defendants cannot

thereafter contest the sufficiency of service by answer or motion.” (See ​Norouzian) (c​ iting ​Super

Film of Am. v. UCB Films​, No. 02-4146-SA, 2004 WL 1732307, at *1 (D. Kan. 2004) (citation and

internal quotation marks omitted)))

        15.   If this Quash cannot be stricken based on K.S.A. § 60-203(c) when Plaintiff’s

Haulmark’s service of process is contested, then we must look at how the Kansas law requires

only substantial compliance with service of process requirements. “Substantial compliance with

any method of serving process effects valid service of process if the court finds that,

notwithstanding some irregularity or omission, the party served was made aware that an action

or proceeding was pending in a specified court that might affect the party or the party’s status or

property.” K.S.A. § 60-204.

        16.   The Kansas Supreme Court has defined “substantial compliance” as “compliance in

respect to the essential matters necessary to assure every reasonable objective of the statute.”

(See ​Fisher v. DeCarvalho​, 314 P.3d 214, 219 (Kan. 2013)) (citation and internal quotation marks

omitted). And the Kansas Supreme Court “read[s] the statutory language [of K.S.A. § 60-204] as

suggesting that the legislature believed that the paramount objective of any method of service of

process is that ‘the party served was made aware that an action or proceeding was pending in a




                                               Page 4
           Case 5:20-cv-04084-EFM-TJJ Document 12 Filed 01/28/21 Page 5 of 6




specified court in which his or her person, status or property were subject to being affected.’” (See

Fisher​)

       17.    In his assertion of improper service, Defendant Tom Day argues that his summons

must be enclosed with the other two summonses when mailed to the office of the Attorney

General. Had Plaintiff Haulmark not omitted Defendant Tom Day’s summons in the envelope

destined for the Attorney General, then this service of process would be proper for Defendant

Tom Day.

       18.    Defendant Tom Day admits in his Declaration of Tom Day (at ¶ 2) (Docket No. 8-1)

being aware of Plaintiff Haulmark’s Complaint and has been summoned.

       19.    Here, Defendant Tom Day, being “the party served,” does not dispute that he “was

made aware that an action or proceeding was pending in a specified court in which his [...]

person, status or property were subject to being affected.” K.S.A. § 60-204. “Before there can be

valid service pursuant to K.S.A. 60-204, there must be substantial compliance with some method

of service and, thereafter, irregularities and omissions will be cured by awareness of the action. ”

Fulcher v. City of Wichita​, 445 F. Supp. 2d 1271, 1275 n.1 (D. Kan. 2006).

       20.    Additionally, Defendant Tom Day does not allege that the summons, issued against

him, and the copy of Haulmark’s Complaint did not reach him. Defendant Tom Day has received

notice of the lawsuit and demonstrated with the Clerk’s Extension and the Quash motion, filed on

the last day of the deadline to answer, as to his ability to defend.

       21.    Unsurprisingly, it is the wish of Defendant Tom Day, as the other Defendants, to

delay this judicial process whether this Quash is granted or dismissed. (See Quash at n.1) If this

Quash is dismissed, the automatic 14-day extension granted, and the Motion for TRO (Docket No.

5) has not been granted in favor of Plaintiff Haulmark, the irreparable harm will be prolonged

upon Plaintiff Haulmark. (See ¶¶ 18-21 in Response to Motion) (Docket No. 7) This is why this




                                               Page 5
             Case 5:20-cv-04084-EFM-TJJ Document 12 Filed 01/28/21 Page 6 of 6




Quash must be stricken or be constructed as a motion to dismiss for insufficient service of

process.

         22.       If Defendant Tom Day’s Quash is constructed as a motion to dismiss for insufficient

service of process, this motion must be denied because it has not been 90 days since Plaintiff

Haulmark’s Complaint has been filed. The last day of this 90 day is on March 16, 2021.

         23.       Defendant Tom Day does not request for extension of time to respond to Plaintiff

Haulmark’s Complaint pursuant to Rule 6 of the Federal Rules of Civil Procedure and Local Rule

6.1.

WHEREFORE, Plaintiff Haulmark requests that this Court grant this motion to strike against

Defendant Tom Day’s Quash. Otherwise, to dismiss the motion to quash on the grounds the

service of process on Defendant Tom Day was proper.

-----------------------------------------------------------------
                                                                       /s/ChrisHaulmark
Respectfully submitted this 28th of January                            PLAINTIFF, ​pro se
                                                                       chris@sigd.net
                                                                       600 S. Harrison St
                                                                       Apt #11
                                                                       Olathe, KS 66061
                                                                       512-366-3981

                                             CERTIFICATE OF SERVICE
I hereby certify that on this 28th of January, a true and correct copy of the above and foregoing
document was sent via email as an attached file in format of PDF to the clerk of the U.S. District
Court for the District of Kansas and a copy with postage prepaid was placed in mail of the U.S.
Mail to the following:


                                M.J. Willoughby
                                Assistant Attorney General
                                120 S.W. 10th, 2nd Floor
                                Topeka, KS 66612
                                                                                      /s/ChrisHaulmark
                                                                                      PLAINTIFF, ​pro se




                                                              Page 6
